Citation Nr: 0815352	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-28 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right rotator cuff tear status post right glenoid 
interpositional arthroplasty with meniscal allograft, 
currently assigned a 30 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from December 1985 to May 
1986 and from February 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on March 7, 2008, in Chicago, Illinois, 
before, Steven L. Cohn, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board also notes that the veteran testified at his 
hearing that he had tender and painful scars from the 
surgeries on his right shoulder.  It is unclear as to whether 
the veteran intended to file a claim for service connection 
for scars.  However, that matter is not currently before the 
Board because it has not been prepared for appellate review.  
Accordingly, that matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand:  To obtain additional treatment records 
and to afford the veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A.   §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, it appears that there may be additional medical 
records not associated with the claims file.  In this regard, 
the veteran testified at his hearing before the Board that he 
had received treatment for his right shoulder from a private 
physician during the previous year and a half and that he 
also had physical therapy and chiropractic treatment.  
Although the private physician identified by the veteran did 
submit a statement in February 2008, the actual treatment 
records from that physician are not associated with claims 
file.  Nor does the evidence of record include any medical 
records documenting the veteran's physical therapy or 
chiropractic treatment.  Such records may prove to be 
relevant and probative.  Therefore, the RO should attempt to 
obtain and associate with the claims file any and all 
treatment records pertaining to the veteran's right shoulder 
disability.  

The Board also notes that the veteran was afforded VA 
examinations in July 2005 and May 2006 in connection with his 
claim for an increased evaluation.  However, the veteran 
testified at his hearing before the Board that his service-
connected right shoulder disability had worsened since his 
last examination.  VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board does note that a private physician submitted a 
statement in February 2008 indicating that the veteran's 
range of motion had decreased; however, the physician did not 
provide the range of motion in degrees.  As such, the private 
report does not contain the findings necessary to evaluate 
the veteran's right shoulder disability under the rating 
criteria.  Therefore, the Board finds that a more recent VA 
examination is in order in this case for the purpose of 
ascertaining the current severity and manifestations of the 
veteran's service-connected residuals of a right rotator cuff 
tear status post right glenoid interpositional arthroplasty 
with meniscal allograft.  

Moreover, during the pendency of the appeal, the Court issued 
a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In this case, the veteran's representative testified at the 
hearing before the Board that he had discussed the Vazquez-
Flores case with the veteran and explained what evidence he 
could submit to support his claim for an increased 
evaluation.  The undersigned Veterans Law Judge also stated 
that the evidence should show how the disability had worsened 
and the impact on his daily life and working.  Moreover, the 
July 2006 statement of the case provided the veteran with the 
rating criteria under Diagnostic Codes 5003, 5010, 5200, 
5201, 5202, and 5203.  Any notice defect is cured by actual 
knowledge on the part of the claimant.  See Vazquez-Flores v. 
Peake, 37, 48 (2008) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim) (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Nevertheless, as 
this case is already being remanded for further development, 
the RO should take the opportunity yo provide the veteran 
with proper notice pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for an increased evaluation.  The 
letter should inform him of the 
information and evidence that is 
necessary to substantiate the claim; 
(2) inform him about the information 
and evidence that VA will seek to 
provide; (3) inform him about the 
information and evidence he is expected 
to provide; and (4) ask him to provide 
any evidence in his possession that 
pertains to the claim.  The notice 
letter should also provide an 
explanation as to the evidence required 
to support an increased evaluation as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), 
including notice of the rating criteria 
under Diagnostic Code 5201.  

2.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his service-connected right 
shoulder disability.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records with 
the claims file.  A specific request 
should be made for treatment records 
from the private physician who 
submitted the February 2008 statement 
as well as for medical records 
documenting the veteran's physical 
therapy and chiropractic treatment.

3.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected residuals of a right rotator 
cuff tear status post right glenoid 
interpositional arthroplasty with 
meniscal allograft.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the 
veteran's service-connected right 
shoulder disability.  The examiner 
should report all signs and symptoms 
necessary for rating the veteran's 
disability under the rating criteria.  
The examiner should provide the range 
of motion of the right shoulder in 
degrees, and the presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors. 

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2007), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

